United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2362
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                 Joseph Bradshaw

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the District of South Dakota - Rapid City
                                   ____________

                          Submitted: February 21, 2020
                            Filed: February 27, 2020
                                 [Unpublished]
                                 ____________

Before LOKEN, BEAM, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

     Joseph Bradshaw appeals after he pleaded guilty to conspiring to distribute
methamphetamine under a plea agreement containing an appeal waiver, and the
district court1 sentenced him to a within-Guidelines prison term. His counsel has
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the reasonableness of the sentence.

      After careful de novo review, we conclude that the appeal waiver is valid,
enforceable, and applicable to this appeal. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (reviewing de novo the validity and applicability of appeal
waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(holding that appeal waiver will be enforced if appeal falls within scope of waiver,
defendant knowingly and voluntarily entered into waiver and plea agreement, and
enforcement would not result in miscarriage of justice).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal outside the scope of the appeal
waiver. Accordingly, we dismiss this appeal, and we grant counsel’s motion to
withdraw.
                     ______________________________




      1
       The Honorable Jeffrey L. Viken, United States District Judge for the District
of South Dakota, adopting the report and recommendation of the Honorable Daneta
Wollmann, United States Magistrate Judge for the District of South Dakota.

                                         -2-